                  Case 18-11736-BLS             Doc 894        Filed 07/13/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                            Case No. 18-11736 (BLS)

                                Debtors.                      (Jointly Administered)

                                                              Re: Docket No. 876


                        ORDER GRANTING MOTION OF
           ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE, FOR AUTHORITY
          TO SETTLE PREFERENCE CLAIM CONTROVERSIES PURSUANT TO
        BANKRUPTCY RULE 9019(b) AND MODIFY COMPROMISE PROCEDURES

                   Upon consideration of Motion for Authority to Settle Preference Claim

    Controversies Pursuant to Bankruptcy Rule 9019(b) and Modify Compromise Procedures (the

    “Motion”) filed by Alfred T. Giuliano, chapter 7 trustee (the “Trustee”) to the estates of the

    above-captioned debtors (the “Debtors”); and this Court having jurisdiction over this matter

    pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

    United States District Court for the District of Delaware, dated February 29, 2012, and the

    Court having the power to enter a final order consistent with Article III of the United States

    Constitution; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

    § 157(b)(2); and this Court having found that venue of this proceeding and the Motion in this

    district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

    relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

    other parties in interest; and this Court having found that notice of and opportunity for a

1
 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are: Heritage
Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real Property
LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at 1925
Eastchester Drive, High Point, North Carolina 27265.
                   Case 18-11736-BLS             Doc 894       Filed 07/13/20        Page 2 of 2




    hearing on the Motion were appropriate; and this Court having determined that the legal and

    factual bases set forth in the Motion establish just cause for the relief granted herein; and after

    due deliberation and sufficient cause appearing therefor, it is hereby:

                     ORDERED that the Trustee may settle, before or after a complaint is filed, any

    Preference Claims2 pursuant to the terms set forth as follows (the “Settlement Procedures”):

           For Preference Claims in which the “Disputed Amount”3 does not exceed $50,000.00,
            the Trustee may settle the matter without further Court approval or notice to any party;

           For Preference Claims in which the Disputed Amount is greater than $50,000.00, the
            Trustee may settle the matter without further Court approval or notice to any party as
            long as the amount recovered is 50% or more of the Disputed Amount; and it is further

                     ORDERED that all Preference Claims settled pursuant to the Settlement

Procedures are approved by the Court without the need for further action by any party.

                     ORDERED that this Court shall retain jurisdiction with respect to all matters

arising from or related to the implementation of this Order.




Dated: July 13th, 2020 Wilmington,                 BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                           JUDGE




2
    Defined terms not described herein shall have those meanings ascribed to them in the Motion.

3
 The term “Disputed Amount” is defined as the dollar amount to be sought by the Trustee against a particular
vendor after consideration of the potential Section 547(c) defenses of ordinary course of business and subsequent
new value


                                                           2
DOCS_LA:330264.2 31270/001
